   Case 3:16-cv-02787-WHO Document 430-1 Filed 11/19/18 Page 1 of 20




                           EXHIBIT 3
               TO DECLARATION OF DAVID C. GIARDINA
   IN SUPPORT OF HUAWEI’S OPPOSITION TO SAMSUNG MOTION FOR
CLARIFICATION OF THE COURT’S SEPT. 25, 2018 DAUBERT ORDER, OR IN THE
ALTERNATIVE, LEAVE TO SERVE A LIMITED SUPPLEMENTAL EXPERT REPORT


 (UNREDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED)
Case 3:16-cv-02787-WHO Document 430-1 Filed 11/19/18 Page 2 of 20




               IN THE UNITED STATES DISTRICT COURT

    NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION

                        CASE NO. 3:16-cv-02787




             HUAWEI TECHNOLOGIES CO., LTD., ET AL.

                  Plaintiffs / Counterclaim Defendants,

                                    v.

             SAMSUNG ELECTRONICS CO., LTD., ET AL.

                   Defendants / Counterclaim Plaintiffs




  SECOND SUPPLEMENTAL EXPERT REPORT OF MICHAEL J. LASINSKI




                           September 24, 2018




          HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY
         Case 3:16-cv-02787-WHO Document 430-1 Filed 11/19/18 Page 3 of 20



1. STATEMENT OF LIMITATIONS REGARDING THE USE OF THIS REPORT

1.      This report was prepared in connection with Case No. 3:16-cv-02787 (N.D. Cal.). This report may
        not be used for any other purpose without the express written consent of 284 Partners. Moreover,
        this report contains proprietary information that has been designated as “Highly Confidential –
        Attorneys’ Eyes Only” under a protective order in connection with Case No. 3:16-cv-02787 (N.D.
        Cal.). Accordingly, no part of this report or its contents may be published without adherence to the
        applicable legal standards governing such publications.


2. ASSIGNMENT AND INFORMATION CONSIDERED

2.      I am the same Michael J. Lasinski that filed expert reports in this matter on April 27, 2018 (“Lasinski
        Opening Expert Report”), May 25, 2018 (“Lasinski Rebuttal Expert Report”), and June 12, 2018
        (“Lasinski Supplemental Expert Report”). I incorporate by reference the entirety of those reports and
        their respective appendices, including the information considered and any defined terms, in this report
        (“Lasinski Second Supplemental Expert Report”). I also incorporate by reference the opinions I
        expressed during my deposition taken in this matter on July 24, 2018.

3.      I have been asked by Counsel to review and assess certain additional information produced by
        Samsung in connection with this matter subsequent to my supplemental report and deposition. 1 In
        particular, I have had the opportunity to review new information related to Samsung’s multi-year
        patent licensing dispute with Apple, including the Apple & Samsung
                     and the pre-settlement testimony and opinions of the following individuals:

                    Dr. Seung-Ho Ahn – head of Samsung’s IP Center and most senior licensing
                     executive at Samsung;

                    Mr. Kenneth Korea – U.S. in-house IP specialist at Samsung and most senior
                     U.S.-based Samsung executive involved in license negotiations with Apple;

                    Mr. Heung-Mo Lee – Vice President at Samsung’s IP Prosecution Group;

                    Mr. Minhyung Chung – licensing team leader of Samsung’s IP Center; and


1
     I have provided examples of the additional information that I have reviewed in this report; however, it is not
     intended to be an exhaustive list. The complete list of additional information that I have reviewed is disclosed in
     Appendix B to this report. My consideration of such information is consistent with the practices of valuation
     professionals in my field. It is important to note that the opinions and conclusions contained in this report are
     based on the information that has been made available to me to date and are therefore subject to change based on
     newly available information or further developments in, or relevant to, this case.

                                               1
                          HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY
         Case 3:16-cv-02787-WHO Document 430-1 Filed 11/19/18 Page 4 of 20



                   Multiple expert witnesses retained by Samsung to discuss matters
                    concerning FRAND and SEP licensing, including Prof. David J. Teece, Mr.
                    Eric L. Stasik, Dr. James R. Kearl, and Mr. Karl H. Rosenbrock.

4.     Having had the opportunity to review this new information, I find that many of the positions taken
       by Samsung and its experts and counsel support the opinions that I have set forth in my earlier reports,
       including my opinions concerning the following issues:

                   Value of Huawei’s expectations for

                   Approved Contributions as a measure of portfolio strength;

                   Use of the device average selling price as the royalty base and worldwide
                    portfolio licenses; and

                   Opening offers, headline rates, and the “economic basis” required for offers.

5.     My assessment of the new information provided to me and its relevance to certain of my opinions is
       described below.


       Value of Huawei’s Expectations for

6.     I previously addressed my understanding that Huawei expected that, by entering into its 2014
       agreement with Apple, the parties would


                                                           2
                                                               The new information produced by Samsung is
       consistent with my analysis.


                       My analysis in the Lasinski Opening Expert Report demonstrated that even if




2
     Lasinski Opening Expert Report, April 27, 2018, Section 7.2.7.
3
     Deposition of Kenneth S. Korea taken in connection with Apple v. Samsung, Case No. 12-cv-00630-LHK, June
     19, 2013, pp. 14 and 128.


                       See “Pierce Declaration – Exhibit 18” filed in connection with Apple v. Samsung, Case No.
     11-cv-01846-LHK, October 2, 2012, p. 3.


                                              2
                         HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY
         Case 3:16-cv-02787-WHO Document 430-1 Filed 11/19/18 Page 5 of 20




7.




       Approved Contributions as a Measure of Portfolio Strength

8.      I previously addressed my understanding that companies file patents based upon inventions related
        to their Approved Contributions and that many of these patents are then declared as SEPs. 8 The new
        information produced by Samsung is consistent with this understanding. For example,


                                                                                                             9




                                           I remain of the opinion that Approved Contributions are a highly




4
     Lasinski Opening Expert Report, April 27, 2018, ¶ 143 and Schedule 11.2.
5
     As I discussed in my previous expert reports, Samsung had previously been ordered to pay hundreds-of-millions
     of dollars in connection with these litigations. For example, May 24, 2018—one month prior to the settlement—
     Apple received a damages verdict of approximately $539 million against Samsung for Samsung’s infringement of
     three of Apple’s design patents and two of Apple’s utility patents. See Lasinski Opening Expert Report, April 27,
     2018, ¶¶ 139-141 and Lasinski Rebuttal Expert Report, May 25, 2018, footnote 40.
6
     SAMSUNG-HNDCA-000803409-412 at 409-410.
7
     SAMSUNG-HNDCA-000803409-412 at 411.
8
     Lasinski Opening Expert Report, April 27, 2018, ¶ 88-89.
9
     Deposition of Heung-Mo Lee taken in connection with Apple v. Samsung, Case No. 12-cv-00630-LHK, July 17,
     2013, pp. 101-103.




                                               3
                          HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY
          Case 3:16-cv-02787-WHO Document 430-1 Filed 11/19/18 Page 6 of 20



        informative metric for the purposes of assessing relative SEP portfolio strength and value, particularly
        when weighted in combination with Global Deemed SEPs.


        Use of the Device Average Selling Price as the Royalty Base and Worldwide Portfolio Licenses

9.      When analyzing the effective rates implied by the parties’ offers and comparable agreements in
        percentage terms in my earlier reports, I calculated effective 3G and 4G royalty rates expressed as a
        percentage of the parties’ wholesale licensed device revenues on a worldwide basis. 10 The new
        information produced by Samsung is consistent with my analysis.




                                                                                    ” 12 I note that Huawei’s
        historical offers to Samsung are consistent with these “common” and “typical” industry practices.


        Opening Offers, Headline Rates, and the “Economic Basis” Required for Offers

10.     I previously addressed the “economic basis” for Huawei’s opening offers to Samsung – including
        Huawei’s 1.5% “headline rate” for 4G – and the fact that Huawei reduced the 4G effective rates it
        sought from Samsung several times over the course of negotiations. 13 The new information produced



10
      Lasinski Opening Expert Report, April 27, 2018, Section 7.2.
11
      Deposition of Kenneth Korea taken in connection with Apple v. Samsung, Case No. 12-cv-00630-LHK, June 19,
      2013, pp. 14 and 127-128.




12
      Expert Report of Professor David J. Teece filed in connection with Apple v. Samsung, Case No. 11-cv-01846-
      LHK, March 22, 2012, p. 19.
13
      Lasinski Rebuttal Expert Report, May 25, 2018, Section 3.1.


                                              4
                         HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY
                     Case 3:16-cv-02787-WHO Document 430-1 Filed 11/19/18 Page 7 of 20



                 by Samsung is consistent with my analysis.




                                                                                                                                                                                     . 16 This is not
                 inconsistent with Huawei’s own bases for its opening offer rates to Samsung. 17
                                                                                                                                                                                  it would not have
                 been inconsistent with FRAND for Huawei to rely on its industry experience when establishing the
                 bases for its offers to Samsung. 18


3. SIGNATURE

Respectfully,




                                                                                         September 24, 2018
______________________________________________________________________________________   ______________________________________________________________________________________




Michael J. Lasinski                                                                      Date




14
         Deposition of Kenneth Korea taken in connection with Apple v. Samsung, Case No. 12-cv-00630-LHK, June 19,
         2013, pp. 121-126 and 143.
15
         SAMSUNG-HNDCA-000410118-144 at 127-128 and 139.
16
         Deposition of Minhyung Chung taken in connection with Apple v. Samsung, ITC Investigation No. 337-TA-794,
         March 16, 2012, pp. 54-56.
17
         Lasinski Rebuttal Expert Report, May 25, 2018, Section 3.1.
18
         See, for example, Deposition of Prof. David J. Teece taken in connection with Apple v. Samsung, ITC Investigation
         No. 337-TA-794, April 19, 2012, pp. 97-98. See also, Deposition of Eric L. Stasik taken in connection with Apple
         v. Samsung, Case No. 11-cv-01846-LHK and ITC Investigation No. 337-TA-794, April 27, 2012, pp. 120-124.

                                                                                       5
                                                                  HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY
Case 3:16-cv-02787-WHO Document 430-1 Filed 11/19/18 Page 8 of 20




    Appendix A




              HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY
          Case 3:16-cv-02787-WHO Document 430-1 Filed 11/19/18 Page 9 of 20




                                      MICHAEL J. LASINSKI
                                      CURRICULUM VITAE

September 2018

Michael J. Lasinski is a founding member of 284 Partners, LLC, a professional services firm focused on
intellectual property (IP) valuation, litigation consulting, IP strategy, and transactional services. Over the
past twenty years, Mr. Lasinski has consulted on hundreds of engagements pertaining to IP-centric
transactions, IP valuations, and IP damages analyses.

Mr. Lasinski is a recognized expert on financial aspects of intellectual property. He is a Past-President
of the Licensing Executives Society (LES), one of the country’s largest intellectual property licensing
trade organizations. Mr. Lasinski was also named one of the World’s 300 Leading IP Strategists by
Intellectual Asset Management. He is a past Division Chair for the Intellectual Property Section of the
American Bar Association. He is a former Chair of the Valuation and Taxation Committee for LES and a
former Vice Chair of the Intellectual Property Owners’ Valuation and Taxation Committee. Mr. Lasinski
is a Certified Public Accountant and an active member of the American Institute of Certified Public
Accountants (AICPA) and the Illinois CPA Society. He is Certified in Financial Forensics by the AICPA
and is a Certified Licensing Professional as initiated by the LES.

Mr. Lasinski has been retained and has testified as an expert in federal, ITC, state, tax and arbitration
proceedings. Mr. Lasinski has also been retained by a Federal Monitor to set royalty rates for a company
that was subject to a deferred prosecution agreement from the Department of Justice. He was
instrumental in advising creditors and other interested parties on IP and financial issues related to the sale
of Nortel’s patent portfolio for more than $4.5 billion. Mr. Lasinski’s consulting experience includes a
broad cross-section of industries, including the advertising, automotive, chemicals, computer hardware &
software, consumer products, e-commerce, food & beverage, Internet, healthcare, life sciences, medical
devices & related products, semiconductors, telecommunications, and wireless communications.

Mr. Lasinski has helped clients strategically manage their IP by creating global corporate organizations
designed to maximize the current and future value of their intellectual property. His experience includes
acquisitions, divestitures, mergers, joint ventures and bankruptcy. He has been a financial advisor to
creditor committees, private equity companies, venture capitalists and Fortune 500 companies on
numerous occasions. Mr. Lasinski was selected to be one of the developers/reviewers of the American
Society of Appraisers Advanced Valuation Courses. He has lectured on intellectual property valuation
for university business schools, law schools, the USPTO and other regulatory agencies.

Prior to focusing on IP, Mr. Lasinski was an automotive engineer and OEM program manager. Mr.
Lasinski developed software for remote keyless entry and anti-theft systems. He was also responsible for
airbag diagnostics, in-vehicle phone systems and other products.
     Case 3:16-cv-02787-WHO Document 430-1 Filed 11/19/18 Page 10 of 20




PROFESSIONAL   Managing Director & CEO, 284 Partners, 2010 – Present
EXPERIENCE
               Managing Director, Capstone, 2009 – 2010

               Managing Director, Ocean Tomo, 2006 – 2009

               Executive Director, Center for Applied Innovation, 2005 – 2006

               Vice President, Charles River Associates, 2004 – 2005

               Managing Director, InteCap (now Charles River Associates), 1999 – 2004

               Associate, IPC Group (now Charles River Associates), 1995 – 1999

               Staff Accountant, Coopers & Lybrand (now PriceWaterhouseCoopers), 1994-1995

               Program Manager, Ford Motor Company, 1989 – 1993


EDUCATION /    M.B.A., Finance and Accounting, The University of Michigan, with High
LICENSES /     Distinction
PROFESSIONAL
ASSOCIATIONS   B.S.E.E., Electrical Engineering, The University of Michigan, Summa Cum Laude

               Licensed CPA (State of Illinois)

               American Institute of Certified Public Accountants

               Illinois CPA Society

               Certified in Financial Forensics (CFF)

               Licensing Executives Society, Past President (former Valuation and Taxation
               Committee Chair)

               Certified Licensing Professional (CLP)

               Intellectual Property Owners Organization, Founder and Former Vice Chair,
               Valuation and Taxation Committee

               American Bar Association, Former-Chair of the Intellectual Property Section
               Division, Former-Chair of the Economics of the Profession Committee




                                           2
       Case 3:16-cv-02787-WHO Document 430-1 Filed 11/19/18 Page 11 of 20




UNIVERSITY        Franklin Pierce Law Center
INSTRUCTION
& IP              John Marshall Law School
VALUATION
COURSE            University of Notre Dame, Mendoza College of Business
INSTRUCTION
                  University of Michigan, Ross School of Business

                  US Joint Committee on Taxation, Ad-hoc group for IP valuation

                  US Chamber & USPTO to Chinese State Intellectual Property Office

                  Multiple courses for:

                      •   Licensing Executives Society
                      •   American Bar Association
                      •   Intellectual Property Owners Organization
                      •   Industrial Research Institute
                      •   Many other IP Symposiums


PUBLICATIONS Book Chapter: The New Role of Intellectual Property in Commercial
             Transactions, Cumulative Supplement, 1997, with Andrew W. Carter. “Financial
             Accounting and Reporting Considerations, Supplementary Material”

                  Article: “IP Survey Finds ‘Gap’ in Information,” les Nouvelles, Volume XXXIII
                  No. 3, September 1998, with Daniel M. McGavock.

                  Book Chapter: Intellectual Property in the Global Marketplace, Volume 1,
                  Valuation, Protection, Exploitation, and Electronic Commerce, 2nd Edition, Melvin
                  Simensky, Lanning Bryer and Neil J. Wilkof, September 1999, with Andrew W.
                  Carter. Chapter 8: “Financial Accounting and Reporting Considerations”

                  Book Chapter: Intellectual Property Assets in Mergers and Acquisitions, Lanning
                  Bryer & Melvin Simensky, December 2001. Chapter 4: “Valuation of Intellectual
                  Property Assets in Mergers and Acquisitions”

                  Article: “Investing in IP,” European CEO, November-December 2007.

                  Article: “Patent Attorney Malpractice: What’s the Value of Nonexistent Patent
                  Rights?” Landslide (a publication of the American Bar Association Section of
                  Intellectual Property Law), January/February 2010, with Richard Conroy.




                                               3
       Case 3:16-cv-02787-WHO Document 430-1 Filed 11/19/18 Page 12 of 20




PUBLICATIONS Article: “A look at licensing in the year ahead” IAM Licensing 250 2010: The
             World’s Leading Patent & Technology Licensing Lawyers (a publication of
             Intellectual Asset Magazine – The IP Media Group), December 2010

                  Article: “Introduction: A brief perspective on IP valuation” IP Value 2011 – An
                  International Guide for the Boardroom (a publication of Intellectual Asset Magazine
                  – The IP Media Group), January 2011

                  Article: “25％ルール」を否定したUniloc判決の影響～会計・訴訟対 応の視
                  点から～” (Article about Uniloc published in Japanese) Nikkei IP Awareness,
                  January 20, 2011, with Kevin Arst

                  Article: “Licensing in 2011 and Beyond: Observations on Intellectual Property
                  Quality, Value and Sale” WIPR, World Intellectual Property Review – Digest 2010,
                  February 2011


EXPERT            Federal Trade Commission v. Qualcomm Incorporated
TESTIMONY         Case No. 5:17-cv-00220
                  Industry: Telecommunications
                  Venue: United States District Court, Northern District of California

                  In Re: Qualcomm Antitrust Litigation
                  Case No. 5:17-cv-0773
                  Industry: Telecommunications
                  Venue: United States District Court, Northern District of California

                  Huawei Technologies Co., Ltd., et al. v. Samsung Electronics Co., Ltd., et al.
                  Case No. 3:16-cv-02787
                  Industry: Telecommunications
                  Venue: United States District Court, Northern District of California

                  Daniel Grellner v. Rodney D. Raabe et al.
                  Case No. 2:15-cv-00189
                  Industry: Medical Implants
                  Venue: United States District Court, Eastern District of Washington

                  The Coca-Cola Company & Subsidiaries v. Commissioner of Internal Revenue
                  Tax Court Docket No. 31183-15
                  Industry: Food & Beverage
                  Venue: United States Tax Court

                  Evolved Wireless, LLC v. ZTE Corporation et al.
                  Case No. 1:15-cv-00546-SLR-SRF
                  Industry: Telecommunications
                  Venue: United States District Court, District Court of Delaware
                                                4
     Case 3:16-cv-02787-WHO Document 430-1 Filed 11/19/18 Page 13 of 20




EXPERT        Implicit, LLC v. Trend Micro, Inc. et al.
TESTIMONY     Case No. 6:616-cv-00080-JRG
              Industry: Network Security
              Venue: United States District Court, Eastern District of Texas

              In the Matter of: Certain Memory Modules and Components Thereof, and
              Products Containing the Same – SK hynix, Inc.
              Investigation No.: 337-TA-1023
              Industry: Semiconductor
              Venue: United States International Trade Commission

              Unwired Planet International Ltd., et al. v. Huawei Technologies Co. Ltd., et al.
              Claim No. HP-2014-000005
              Industry: Telecommunications
              Venue: High Court of Justice of England and Wales, Chancery Division, Patents
              Court

              Green Mountain Glass, LLC and Culchrome, LLC v. Saint-Gobain Containers,
              Inc. d/b/a Verallia North America
              Case No. 1:14-cv-00392
              Industry: Glass Recycling
              Venue: United States District Court, District Court of Delaware

              Quest Licensing Corporation v. Bloomberg LP, et al.
              Case No. 1:14-cv-00561
              Industry: Financial Data Services
              Venue: United States District Court, District Court of Delaware

              Jezign Licensing, LLC v. Skechers U.S.A., Inc.
              Case No. 8:16-cv-01193
              Industry: Fashion and Retail
              Venue: United States District Court, District of Maryland

              Avago Technologies U.S. Inc. et al. v. IPtronics Inc., et al.
              Case No. 5:10-cv-02863
              Industry: Fiber Optic Data Communications
              Venue: United States District Court, Northern District of California

              Confidential Arbitration on behalf of Huawei Technologies Co. Ltd.
              ICDR Case Number: 01-14-0002-2610
              Industry: Telecommunications
              Venue: International Centre for Dispute Resolution




                                            5
     Case 3:16-cv-02787-WHO Document 430-1 Filed 11/19/18 Page 14 of 20




EXPERT        Eaton Corporation and Subsidiaries v. Commissioner of Internal Revenue
TESTIMONY     Tax Court Docket No. 5576-12
              Industry: Industrial and Residential Electrical Apparatus
              Venue: United States Tax Court

              Confidential Arbitration on behalf of Nokia Corporation
              Case Number: 19602/AGF
              Industry: Telecommunications
              Venue: International Chamber of Commerce, International Court of Arbitration

              CardioNet, Inc. v. The ScottCare Corp., et al.
              Case No. 2:12-cv-02516
              Industry: Medical Devices
              Venue: United States District Court, Eastern District of Pennsylvania

              Mobile Telecommunications Technologies, LLC v. United Parcel Service, Inc.
              Case No. 1:12-cv-03222-AT
              Industry: Telecommunications / Shipping
              Venue: United States District Court, Northern District of Georgia

              Numatics, Inc. v. Balluff, Inc. and H.H. Barnum Company
              Case No. 2:13-cv-11049-DML-MKM
              Industry: Industrial Automation Equipment
              Venue: United States District Court, Eastern District of Michigan

              Amazon.com, Inc. & Subsidiaries v. Commissioner of Internal Revenue
              Tax Court Docket No. 31197-12
              Industry: E-Commerce
              Venue: United States Tax Court

              In the Matter of: Certain Wireless Devices with 3G and/or 4G Capabilities and
              Components Thereof – Client ZTE Corporation
              Investigation No. 337-TA-868
              Industry: Consumer Electronics
              Venue: United States International Trade Commission

              NeoMedia, Inc. v. Scanbuy, Inc.
              Case No. 13 117 01730 12
              Industry: Consumer Electronics
              Venue: American Arbitration Association, New York

              In the Matter of: Certain Wireless Devices with 3G Capabilities and
              Components Thereof – Client ZTE Corporation
              Investigation No. 337-TA-800
              Industry: Consumer Electronics
              Venue: United States International Trade Commission
                                           6
     Case 3:16-cv-02787-WHO Document 430-1 Filed 11/19/18 Page 15 of 20




EXPERT        Multimedia Patent Trust v. Canon, Inc., Canon U.S.A., et al.
TESTIMONY     Case No. 10-cv-02618
              Industry: Consumer Electronics
              Venue: United States District Court, Southern District of California

              Realtime Data d/b/a/ IXO v. MetroPCS Texas, LLC, et al.
              Case No. 1:12-cv-10204
              Industry: Telecommunications
              Venue: United States District Court, Eastern District of Texas

              Zecotek Imaging Systems Pte. Ltd. and Beijing Opt-Electronics Technology Co.,
              v. Saint-Gobain Ceramics & Plastics, Inc. et al.
              Case No. 5:12-cv-01533
              Industry: Medical Device Manufacturing
              Venue: United States District Court, Northern District of Ohio

              Warrior Sports, Inc. v. Dickinson Wright, PLLC, et al.
              Case No. 09-cv-12102
              Industry: Sports Equipment
              Venue: United States District Court, Eastern District of Michigan

              In Re: Eastman Kodak Company et al.
              Case No. 1:12-cv-10204
              Industry: Digital Imaging
              Venue: United States Bankruptcy Court, Southern District of New York

              Procter & Gamble Company v. United States of America
              Case No. 1:08-cv-00608
              Industry: Pharmaceutical & Consumer Products
              Venue: United States District Court, Southern District of Ohio

              Pittsburgh Standard Spine Co. v. Lanx, Inc.
              Case No. 1:09-cv-01062
              Industry: Medical Devices
              Venue: United States District Court, District of Colorado

              MacroGenics, Inc. v. Centocor, Inc. and Ortho-McNeil Pharmaceutical, Inc.
              CPR File No. G-09-08
              Industry: Pharmaceutical
              Venue: American Arbitration Association, New York




                                            7
     Case 3:16-cv-02787-WHO Document 430-1 Filed 11/19/18 Page 16 of 20




EXPERT        MiraVista Diagnostics et al. v. Indiana University R&D et al.
TESTIMONY     Case No. 49D04-0603-PL-009827
              Industry: Medical Devices
              Venue: Indiana State Court

              Vaxiion Therapeutics, Inc. v. Foley & Lardner, LLP et al.
              Case No. 3:07-cv-00280
              Industry: Pharmaceutical & Medical products
              Venue: United States District Court, Southern District of California

              Schütz Container Systems, Inc. v. Mauser Corp. and National Container Group,
              LLC
              Case No. 1:09-cv-03609
              Industry: Shipping Containers
              Venue: United States District Court, Northern District of Georgia

              In re: Composite Technologies Corporation, et al. (Client Partners for Growth II,
              LP)
              Case No. 8:11-bk-15058
              Industry: General Manufacturing
              Venue: United States Bankruptcy Court, Central District of California

              Joseph Chernesky v. Ronald Epstein et al.
              Case No. 491041
              Industry: Patent Monetization
              Venue: Superior Court of California, County of San Mateo

              Service Employees International Union, CTW/CLC et al. v. SEIU United
              Healthcare Workers-West, et al.
              Case No. 3:09-cv-0404
              Industry: Labor Union
              Venue: United States District Court, Northern District of California

              Frank T. Shum v. Intel Corporation et al.
              Case No. 4:02-cv-03262
              Industry: Telecommunications Equipment
              Venue: United States District Court, Northern District of California

              DigaComm, LLC v. Vehicle Safety and Compliance, LLC et al.
              Case No. 08-338
              Industry: Telecommunications Equipment
              Venue: American Arbitration Association, Delaware




                                            8
     Case 3:16-cv-02787-WHO Document 430-1 Filed 11/19/18 Page 17 of 20




EXPERT        Landmark Screens, LLC v. Pennie & Edmonds, et al.
TESTIMONY     Case No. 74 194 Y 01059 60 DEAR
              Industry: General Electronics
              Venue: American Arbitration Association

              Simpliance, Inc., et al. v. WM. Bruce Davis, Esq.
              Case No. A0503866
              Industry: Software
              Venue: Hamilton County, Ohio Municipal Court

              Procter & Gamble Company, and Subsidiaries et al. v. United States of America
              Case No. 1:05-cv-00355
              Industry: Consumer Products
              Venue: United States District Court, Southern District of Ohio

              Tenneco Automotive Operating Company, Inc. v. Visteon Corporation
              Case No. 1:03-cv-01030
              Industry: Automotive Components
              Venue: United States District Court, District of Delaware




                                           9
     Case 3:16-cv-02787-WHO Document 430-1 Filed 11/19/18 Page 18 of 20




PATENTS AND    ▪ 7,885,897                    Intellectual Property Trading Exchange and a Method for
APPLICATIONS                                  Trading Intellectual Property Rights

               ▪ 7,987,142                    Intellectual Property Trading Exchange

               ▪ 8,180,711                    Intellectual Property Trading Exchange

               ▪ 8,355,932                    System and Method for Managing Intellectual Property-
                                              Based Risks

               ▪ 8,554,687                    Intellectual Property Trading Exchange and a Method for
                                              Trading Intellectual Property Rights

               ▪ Application 20090070150      Methods and Systems for Managing the Risks of Patent
                                              Coverage

               ▪ Application 20110295757      Intellectual Property Trading Exchange

               ▪ WO 2006113551                An Intellectual Property Trading Exchange and a Method
                                              for Trading Intellectual Property Rights

               ▪ WO 2012074668                Intellectual Property Trading Exchange

               ▪ WO 2011126616                Intellectual Property Trading Exchange



CONTACT        Michael J. Lasinski
               CEO & Managing Director
               284 Partners, LLC
               215 E. Washington, Suite 201
               Ann Arbor, MI 48104

               (734) 369-8723 Direct
               (312) 485-8500 Cell
               mlasinski@284partners.com




                                           10
Case 3:16-cv-02787-WHO Document 430-1 Filed 11/19/18 Page 19 of 20




    Appendix B




              HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY
             Case 3:16-cv-02787-WHO Document 430-1 Filed 11/19/18 Page 20 of 20


Huawei Technologies, Co., LTD. et al. v. Samsung Electronics Co., LTD. et al.
APPENDIX B: SECOND SUPPLEMENTAL INDEX OF INFORMATION CONSIDERED




              Deposition Transcripts & Expert Reports
             Witness                             Date

David J. Teece (Expert Report)                               Mar-22-2012
David J. Teece                                               Apr-19-2012
David J. Teece                                               Apr-20-2012
Eric L. Stasik                                               Apr-27-2012
Heung-Mo Lee                                                  Jul-17-2013
James R. Kearl                                               Oct-04-2013
Karl Heinz Rosenbrock                                        Apr-20-2012
Kenneth S. Korea                                             Mar-23-2012
Kenneth S. Korea                                             Jun-19-2013
Minhyung Chung                                               Mar-16-2012
Seung-Ho Ahn                                                 Mar-15-2012



                    Bates-Numbered Documents
         Beginning Bates                  Ending Bates

SAMSUNG-HNDCA-000803401               SAMSUNG-HNDCA-000803401
SAMSUNG-HNDCA-000803402               SAMSUNG-HNDCA-000803402
SAMSUNG-HNDCA-000803403               SAMSUNG-HNDCA-000803403
SAMSUNG-HNDCA-000803404               SAMSUNG-HNDCA-000803404
SAMSUNG-HNDCA-000803405               SAMSUNG-HNDCA-000803405
SAMSUNG-HNDCA-000803406               SAMSUNG-HNDCA-000803406
SAMSUNG-HNDCA-000803407               SAMSUNG-HNDCA-000803407
SAMSUNG-HNDCA-000803408               SAMSUNG-HNDCA-000803408
SAMSUNG-HNDCA-000803409               SAMSUNG-HNDCA-000803412



                    Public Documents Identified as a Result of Reviewing Supplemental Samsung Production

“Pierce Declaration - Exhibit 18” filed in connection with Apple v. Samsung , Case No. 11-cv-01846-LHK, October 2, 2012




                                       HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY
